DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
	The instant Application is examined under Track I status.

Election/Restrictions
Applicant’s election without traverse of the Species from Group A and B in the reply filed on 24 February 2022 is acknowledged.  It is noted that with respect to Species A election, the requirement is hereby withdrawn in view of further consideration of the instant claims.  The requirement for Species B is maintained and it is acknowledged that Applicant has elected claim 35, wherein the “determining comprises measuring validated gene expression response using a microarray using RNA sequencing”.  Claims 34 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse.

Claim Status
	Claims 1-17 are cancelled.
	Claims 18-36 are currently pending.
	Claims 18-33 and 35 are examined herein.
	Claims 34 and 36 are withdrawn.
Priority
	The instant application is a Continuation of 16/394,046, filed 25 April 2019, now US Patent 11,198,727, which is the National Stage filing of PCT/US2019/022588, filed 15 March 2019 and claiming the benefit of priority to US Provisional Application 62/644,070, filed 16 March 2018.  Priority for each of claims 18-36 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement filed 28 January 2022 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.  Applicant is reminded to please provide complete citations to comply with the provisions of 37 CFR 1.97.  The Examiner has annotated several of the references in the current IDS to provide the appropriate page numbers.

Drawings
The drawings are objected to because the Figures fail to include labels for the depictions and/or appropriate description in the Specification, as follows:
Figure 1A includes no labels and the Specification further fails to provide an explanation as to the description of the various representations in the Figures.  
Figure 1B includes x-and-y-axes labels as “frequency” and “randomized lcc size” along with lcc size and z-score indications.  However, there is no indication as to what the data represent in the Figure.  Further, the Specification fails to provide any definition for “lcc” or frequency.

Figure 2B is labeled on the x-axis as “TNR” and the y-axis as “NPV”.  The Specification indicates that NPV=Negative Predictive Value and TNR=True Negative Curve.  However, there is no indication as to what said datapoints represent in the Figure.  
Figure 3A and B suffer the same issues as Figure 2A and B.
 Figures 4 A-D and 5 A and B also fail to show “feature set 1” or any illustration on the figure, itself, as provided in the Description of Drawings at [0038] other than the plots “illustrate RA classifier validation”.  Further, there is no indication as to what “top nine signature genes” are represented in the Figures.  
It is noted that in general, any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The Abstract does not include the description of the instant claimed invention which is directed to a “method of treating a subject suffering from an autoimmune disease, disorder, or condition with an alternative anti-TNF therapy”.  

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Methods of Treating a Subject with an Alternative anti-TNF Therapy.

Disclosure 
The use of the term, for example, Affymetrix™ platform, which is a trade name or a mark used in commerce, has been noted in this application.  See, as example, [0120]. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  
.

Claim Interpretation
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations. The courts have stated that claims must be given their broadest reasonable interpretation consistent with the specification In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).  Thus the claims herein are given the broadest reasonable interpretation consistent with claim language and specification.  Further issues are elucidated under 35 USC 112(b) where claim terms raise issues of indefiniteness.
Claim 18: The phrase “alternative anti-TNF therapy” is interpreted herein as treating a subject with a therapy other than an anti-TNF therapy.  Certain therapies that are “alternative” anti-TNF therapies are exemplified in the Specification as, but not limited specifically to, rituximab, sarilumab, tofacitinib citrate, lefunomide, vedolizumab, tocilizumab, anakinra, and any alternative to an anti-TNF therapy may be included.
Claim 18:  The phrase “a validated gene expression response signature” is interpreted as equivalent to a gene classifier.  
Claim 20: The phrase “prior subjects”, as defined by the claim, is interpreted as subjects who have previously received an anti-TNF therapy.
Claim 20: The term “responders”, as defined by the claim, is interpreted as those subjects that have previously been treated with an anti-TNF therapy that have been shown to respond to said therapy.
Claim 20: The term “non-responders”, as defined by the claim, is interpreted as those subjects that have previously been treated with an anti-TNF therapy that have been shown to not respond to said therapy.
Claim 20: The phrase “statistically significant” is interpreted under the customary meaning of the phrase, wherein statistical significance is             
                p
                ≤
                α
            
        .  The instant Specification does not assign a particular significance level percentage.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-33 and 35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18, line 4, recites, “exhibit a validated gene expression response signature”.  The term “validated” is a relative term in claim 18, as the parameters whereby the signature is “validated” as not defined by the claim.  As such, the metes and bounds of a validated signature are indefinite.  Clarification is requested through clearer claim language.  
	Claim 19 recites, “wherein the subject has been determined to exhibit the validated gene expression response signature by a validated classifier”.   Claim 19 does not remedy the issues in claim 18 with respect to what constitutes a “validated” gene expression response signature.  Further, claim 19 fails to define the parameters that constitute a “validated” classifier.  As such, the metes and bounds of the phrase “validated classifier” are also not clear.  Further, the step of a subject having been determined to exhibit the validated gene expression response signature by a validated classifier is not clear, as the claim fails to define the steps by which a validated classifier is able to determine a validated gene expression response signature.  Clarification through clearer claim language is requested, i.e., a step whereby a classifier determines a subject having a gene expression response signature and (perhaps) a model that implements a classifier operates to classify the subject.
    	Claim 20 recites, “the validated classifier is obtained at least in part by: analyzing gene expression levels…to identify genes that exhibit statistically significant differences in gene expression levels between the responders and the non-responders, thereby obtaining signature genes” and “training a classifier on gene expression levels of the signature genes…to identify a subset …that are indicative of the subset being unlikely to respond to the anti-TNF therapy, thereby obtaining a trained classifier”.  Firstly,  the step of analyzing gene expression levels to identify difference in expression levels to yield signature genes, does not, in fact, yield any particular “genes”.  Instead, the step appears to identify a difference between the gene expression model is trained using a particular classifier (algorithm).  The claim is unclear with respect to the operations intended.  Clarification through clearer claim language is requested.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-33 and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method of treating a subject suffering from an autoimmune disease, disorder, or condition with an alternative anti-TNF therapy.
With regard to (2A), Prong One, under the broadest reasonable interpretation (BRI), the instant claims recite claim steps directed to judicial exceptions that are: 
I.  Natural phenomenon (correlations of gene signatures with a responsive/non-responsive subject as pertains to an autoimmune disease) recited as follows:
Claim 18: subjects have been determined to have a gene expression response signature that is indicative of response/non-response to an anti-TNF therapy.  Further claim 18 includes limitations to the data that include said subject suffers an autoimmune disease.  Thus, the claim is directed to correlating gene expression with the treatment of a disease.
II. Abstract ideas of the type that is in the grouping of “mental process” because said operations could be performed in the mind.  It is noted that certain of the steps include a 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).  
	Steps directed to the group to which to administer the alternative anti-TNF therapy, in claim 18, whereby said group “has been determined to exhibit a validated gene expression response signature” is an abstract step whereby the administration is based on categorization of the subject to dictate administration.  Said categorization is a mental operation that can be performed by simply observing the determined data.  Further, steps directed to “analyzing gene expression levels…to identify statistically significant differences” and “validating a trained classifier” is claims 19 and 20 are mathematical operations.  Further steps of “determining” as recited in claim 33 is a mental step of looking at data, for example, to observe a response or non-response indication.  
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually compile data in the form of the received data and perform said operations of administering as informed by said data.  There are no specifics as to the methodology involved and thus, under the BRI, one could simply, for example, observe a list of data to further 
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements:
Claim 18: “administering the alternative anti-TNF treatment”.  However, said step is neither specific for a particular disease nor does it include any specific alternative anti-TNF treatment.  
Dependent claims herein recite steps that further limit the recited additional elements in the claims, such as further defining types of data for the gene sets or patient populations or drug types.  However, no claims encompass a specific disease with a specific alternative anti-TNF treatment or set of treatments.   
additional elements in the instant claims, those steps directed to data gathering, such as “validating classifiers” perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made 
With respect to the instant claims, the prior art to Kim at al. (Korean Journal of Internal Medicine (2015) Vol. 30:148-160; IDS reference) discloses a systems biology approach for rheumatoid arthritis (RA) wherein certain RA genes (RAGs) inform RA treatment, establishing that data gathering through gene expression signatures is routine, well-understood and conventional in the art. As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claim 18: the additional limitations to the natural phenomenon of “administering” do not rise to the level of significantly more than the judicial exception. These limitations do not comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. These additional limitations constitute a general link 
	The dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.  Claims 18 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KJIM Vol. 30, No. 2, March 2015; IDS reference).
Instant claim 18 is directed to: 
A method of treating a subject suffering from an autoimmune disease, disorder, or condition with an alternative anti-TNF therapy, the method comprising (Kim et al. discloses treatment of rheumatoid arthritis (RA) with abatacept, which is a known alternative to anti-TNF therapy [page 154, col. 1]):
administering the alternative anti-TNF therapy to the subject who has been determined to exhibit a validated gene expression response signature indicative of non-response to an anti-TNF therapy (Kim et al. discloses the treatment of RA patients by administering abatacept (an anti-TNF therapy) on a patient who does not exhibit response to anti-TNF therapy, as established by assessment of transcripts identified as having roles in modulation of DAS28 scores wherein six transcripts represent targets of anti-TNF therapy and wherein CD86 was identified as an important TNF-α-independent mechanism active in RA patients that informs modulating CD86 with an alternative to anti-TNF treatment-[Kim et al. at 154, col. 1]).  
Claim 28 includes that the alternative anti-TNF therapy comprises rituximab, sarilumab, tofacitinib citrate, lefunomide, vedolizumab, tocilizumab, anakinra, and abatacept (Kim et al. disclose treatment with the alternative anti-TNF treatment, abatacept [page 154, col. 1]).
Claim 29 includes that the autoimmune disease, disorder, or condition is selected form the group consisting of RA, psoriatic arthritis, ankylosing spondylitis, Crohn’s disease, ulcerative colitis, chronic psoriasis, hidradenitis suppurativa, and juvenile idiopathic arthritis (Kim et al. disclose treatment of RA with the alternative anti-TNF treatment, abatacept [page 154, col. 1].  
	Claim 30 includes that the autoimmune disease, disorder, or condition is RA (Kim et al. disclose treatment of RA with the alternative anti-TNF treatment, abatacept [page 154, col. 1]).
As such, the prior art to Kim et al. anticipates the instant claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.  Claims 19-27, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KJIM Vol. 30, No. 2, March 2015; IDS reference), as applied to claim 18 above and in view of Thomson et al. (BMC Medical Genomics (2015) Vol. 8, No. 26: 12 pages; IDS reference).
Kim et al. teach the limitations as in claim 18, recited above.  Kim et al. do not specifically disclose limitations as follows:
Instant claim 19 is directed to the subject having been determined to exhibit the validated gene expression response signature by a validated classifier.  While Kim et al. do not teach that the subject has a “validated” expression signature as validated by a classifier, the prior art to Thomson et al. discloses a gene expression classifier to predict which RA patients are unlikely to respond to anti-TNF therapy wherein said therapy is infliximab (see Thomson et al. at [abstract]).   
With respect to claim 19, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a specific classifier, as elucidated by Thomson et al. as the “validation” mechanism in the methods as taught by Kim et al., as both references are in the same field of endeavor and are directed to treatment of patients who do not exhibit response to anti-TNF therapy (see Kim et al. at page 154-155; Kim et al. disclose the use of candidate genes for validation, wherein signature expressions from molecular networks are assessed).  Kim et al. disclose the value of the systems based-approach for the study of complex diseases, including RA, Crohn’s disease (CD), Systemic Lupus, and Ankylosing spondylitis (AS) (pages 154-156).  Both Thomson et al. (at page 1) and Kim et al. (at page 154) are mutually concerned with identification of patients who are unlikely to respond to anti-TNF therapies.  AS such, using the specific classification 
Instant claim 20 includes that the validated classifier is obtained by:
	analyzing gene expression levels (Thomson et al. at page 2, col. 2) from a first cohort of subjects who have previously received an anti-TNF therapy (Thomson et al. disclose anti-TNF infliximab therapy at page 5, col. 1) and have been determined to respond or non-responder to the anti-TNF therapy (Thomson et al. disclose the indication of response/non-response to infliximab therapy at page 5; Table 2), to identify genes that exhibit statistically significant differences in gene expression levels between the responders and the non-responders, thereby obtaining signature genes (Thomson et al. at page 5, Table 2); and 
	training a classifier on gene expression levels of the signature genes from the first cohort of subjects to identify a subset of the prior subjects having gene expression levels of at least a subset of the signature genes that are indicative of the subset of the prior subjects being unlikely to respond to the anti-TNF therapy thereby obtaining a trained classifier (Thomson et al. at page 5, col. 1 teaching classifier development wherein thresholds are determined for non-responder status; see also Table 2).
Claim 21 includes further validating the trained classifier on a second independent cohort of subjects who have previously received the anti-TNF therapy and have been determined to respond or not respond to the anti-TNF therapy (Thomson et al. discloses training on an independent cohort at page 5, col. 1).
With respect to claims 20 and 21, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the methods of classifier training as taught by Thomson et al. with the techniques as disclosed by higher specificity in order to provide high confidence identification of non-responders” as taught by Thomson et al. at page 5, col. 1.  Kim et al. include that the discovery of individual genetic variation to guide therapeutic intervention is paramount and requires assessment of candidate genes using gene expression profiles for signature determinations in RA, for example, as relevant to treatment response in the anti-TNF therapy setting (page 153-154, col. 1).  As such, one would have had a reasonable expectation of success in combining the two references to achieve this common goal.  
With respect to the following, Thomson et al. disclose:
Claim 22 includes that prior subjects suffered the same autoimmune disease, disorder or condition.  Thomson et al. disclose that patients include those suffering from RA (Thomson et al. at abstract and entire article).
Claim 23 includes that the subject is suffering from the same autoimmune disease, disorder or condition as the prior subjects.  Thomson et al. disclose that subjects and prior subjects suffer from RA (see Thomson et al. at abstract and entire article; see also Kim et al. at 152, col. 2).
 Claim 24 includes that at least a subset of signature genes is selected from a cluster of genes associated with non-response to the anti-TNF therapy.  Thomson et al. disclose that signature genes are selected as being “non-responders” to anti-TNF therapy (see Thomson et al. at page 5, col. 1 wherein Thomson et al. teaches classifier genes that are anti-TNF non-responders). 
Claim 25 includes that the anti-TNF therapy comprises an antibody Thomson et al. disclose the anti-TNF therapy infliximab, an antibody treatment, at page 4, col. 1 and Table 4.
Claim 26 includes that the anti-TNF therapy comprises a decoy circulating receptor fusion protein.
Claim 27 includes that the anti-TNF therapy comprises infliximab, adalimumab, etanercept, cirtolizumab pegol, golilumab, or a biosimilar thereof (Thomson et al. disclose treatment with infliximab at least at Table 4, among other passages-see entire article).
With respect to claims 22-27 it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the various therapies for classification validation using the methods of Kim et al., as combined with those of Thomson et al., as assessment of gene variations for exhibiting response to therapy is a goal of both references.  Further, Thomson et al. disclose that training across data allows for predictive classifiers that are robust to a test population (page 10, col. 2).
Claim 33 further includes determining, prior to the administering, that the subject does not exhibit a validated gene expression response signature indicative of non-response to the alternative anti-TNF therapy.  Thomson et al. disclose using classifiers for RA patients in settings wherein they were evaluated as non-responders to infliximab and further identified as non-responders/or responders to other biologic therapies (Thomson et al. at page 8, col. 1).  
Claim 35 include that the determining comprises measuring the validated gene expression response signature indicative of non-response to the alternative anti-TNF (from claim 33) using a microarray using RNA sequencing. Thomson et al. disclose assessment of gene signatures using microarrays using RNA (page 2, col. 2 and page 8, col. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included using a classifier to evaluate other anti-TNF therapies and to identify other biologic therapies associated with non-response, as Thomson et al. at page 8, col. 2.  One would have been motivated to do so in order to prove effectiveness of a non-responder classifier for patient viability to second and third-line therapies.  The combination with Kim et al. would have yielded predictable results in the same field of endeavor.  

B.  Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KJIM Vol. 30, No. 2, March 2015; IDS reference), and in view of Thomson et al. (BMC Medical Genomics (2015) Vol. 8, No. 26: 12 pages; IDS reference) as applied to claim 18 and 29 above, in further view of Lopetuso et al. (International Journal of Molecular Science (2017) Vol. 18, No. 1973:17 pages).
The prior art to Kim et al. disclose techniques to treat with alternative to anti-TNF therapies as applicable to other autoimmune diseases, such as RA, AS, and SLE, as recited above.  Thomson et al. disclose treatment of RA with anti-TNF alternative therapies upon classification as a non-responder to anti-TNF therapy, as recited above.  Neither Kim et al. nor Thomson et al. specifically disclose ulcerative colitis (UC) or Crohn’s (CD), as in Claim 31 which includes that the autoimmune disease, disorder, or condition is ulcerative colitis and Claim 32, which  includes that the autoimmune disease, disorder, or condition is Crohn’s disease. 
However, given that Kim et al. and Thomson et al. are concerned with the identification of classifiers for non-responder patients in the setting of autoimmune RA (or AS or SLE) and given that the prior art to both are concerned with alternative treatments, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have also used the gene classifier and validation techniques of Kim and Thomson Lopetuso et al. makes obvious said application in that Lopetuso et al. specifically disclose the concerns of non-responsiveness to anti-TNF therapy in said IBD population of patients (Lopetuso et al. at abstract).  More specifically, Lopetuso et al. disclose that side-effects associated with anti-TNF therapies can be life-threatening due to ineffectiveness and antibodies-to-anti-TNF and a loss of response to said therapy.  As such, one of skill in the art would have been motivated to make said combination as it would have been advantageous to identify patients who are non-responders before ineffective treatment causes such life-threatening issues.  In addition, using the methods of Kim with Thomson for application to the diseases as taught by Lopetuso et al. would have yielded predictable results in the field, as each of said references is specifically concerned with predictors of non-response to anti-TNF therapy.  

Conclusion
	No claims are allowed.
Note: Claims 34 and 36 are withdrawn from consideration, as indicated above.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of 


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631